Citation Nr: 1517367	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  09-33 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for traumatic brain injury (TBI) with headaches.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 2002 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  During the course of the appeal, jurisdiction over the matter was transferred to the RO in Montgomery, Alabama.

In February 2014, at a Board videoconference hearing, the Veteran provided testimony relevant to the appeal from the RO in Montgomery, Alabama, before the undersigned Veterans Law Judge in Washington, DC.  A copy of the transcript has been associated with the electronic file on the Veterans Benefits Management System (VBMS).

In May 2014, the Board remanded the matter for additional development.  The additional development has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the May 2014 Board Remand is included in the Duties to Notify and Assist section below.  The Board has reviewed the electronic files on "Virtual VA" and VBMS to ensure a complete review of the evidence in this case.


FINDING OF FACT

For the entire rating period from October 16, 2007, the service-connected TBI has manifested by mild daily headaches, mild impairment of visual spatial orientation, irritability, and difficulty with memory and concentration.  




CONCLUSION OF LAW

For the entire increased rating period from October 16, 2007, the criteria for an increased disability rating in excess of 10 percent for TBI with headaches have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

When, as here, an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA treatment records, the February 2014 Board hearing transcript, VA examination reports and medical opinions, and the Veteran's written statements.

Following the May 2014 Board Remand, VA examined the Veteran for TBI residuals in September 2014.  The VA examiner reviewed the claims file, interviewed the Veteran about past and present symptomatology, provided clinical observations, and reported on the relevant disability rating criteria.  For these reasons, the Board finds that the May 2014 VA examination report is adequate for rating purposes, and that no further medical examination or medical opinion is needed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans' Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In an appeal for a higher original rating after an initial award of service connection, all the evidence submitted in support of a veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.; 38 C.F.R. § 4.2 (2014).

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 312.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

Initial Rating for TBI with Headaches

The Veteran submitted a claim for service connection for residuals of a TBI on October 16, 2007.  See October VA Form 119.  The RO granted service connection for TBI with headaches in a June 2008 rating decision, which assigned a 10 percent disability rating, effective October 16, 2007.  In December 2008, the Veteran asserted that an initial rating in excess of 10 percent was warranted based on TBI symptoms including speech impairment and memory trouble.  See December 2008 VA Form 21-4138.

For the entire rating period from October 16, 2007, the TBI with headaches has been rated under Diagnostic Code 8045.  38 C.F.R. § 4.124a.  Under Diagnostic Code 8045, there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Adjudicators are to rate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Adjudicators are to rate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, they are to separately rate any residual with a distinct diagnosis that may be rated under another Diagnostic Code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

Adjudicators are to rate emotional/behavioral dysfunction under 38 C.F.R. 
§ 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, they are to evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Adjudicators are to rate physical (including neurological) dysfunction based on the following list, under an appropriate Diagnostic Code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, adjudicators are to rate under the most appropriate Diagnostic Code.  Adjudicators are to rate each condition separately, as long as the same signs and symptoms are not used to support more than one rating, and combine under § 4.25 the ratings for each separately rated condition.  The rating assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the rating for a single condition for purposes of combining with other disability ratings.  Id. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Adjudicators are to assign a 100-percent rating if "total" is the level of evaluation for one or more facets.  If no facet is rated as "total," adjudicators are to assign the overall percentage rating based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent rating if 3 is the highest level of evaluation for any facet.  Id. 

The rating assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified as determined on examination.  Only one rating is assigned for all the applicable facets.  A rating evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are rated separately.

After a review of all the evidence, both lay and medical, the Board finds the Veteran's TBI has resulted in residual symptoms including headaches, irritability, memory and concentration difficulty, and mild impairment of visual spatial orientation.  To the extent that the Veteran has described any physical manifestations related to the service-connected TBI, the Board finds that the physical symptoms - if related to the TBI - have been rated as part of the service-connected trapezius muscle strain, lumbosacral strain, left hip strain, right hip strain, left wrist strain, right wrist strain, left leg shin splints, right leg shin splints, and impairment of the left thigh.  The ratings assigned to these service-connected disabilities are not currently before the Board, and the Board has limited its consideration of the appeal for a disability rating in excess of 10 percent for residuals of TBI to the cognitive, emotional, and behavioral manifestations, as outlined by the rating criteria described above.  

The Veteran was screened for TBI residuals in August 2007 at a VA medical center.  The Veteran reported symptoms including memory problems, headaches, irritability, sensitivity to bright light, and balance problems.  No additional detail regarding the severity of these symptoms was provided in the screening report.  During a followup neuropsychological assessment in October 2007, the Veteran explained that the headaches occurred once per week.  Memory performance was measured as being within an average range of peers; however, the VA clinician noted that this actually reflected a mild decline in attentional processing from estimated premorbid levels.  The clinician estimated that, overall, the Veteran's performance on tests of executive cognitive functioning measures was mildly to moderately impaired as compared to premorbid levels of functioning.

During a VA PTSD examination in February 2008, the Veteran reported daily headaches that typically last for two hours, and more painful headaches every three to four days.  The Veteran indicated that he had not missed any work due to headaches, but that he will lie down during severe headaches when at home.  The Veteran described the memory problems as significant, but denied balance problems or sensitivity to light.

As noted above, the Veteran emphasized the severity of memory and speech problems as the basis of the December 2008 disagreement with the assigned 
10 percent disability rating.  On subsequent VA examination in June 2011, the Veteran reported daily headaches lasting three to four hours.  The Veteran stated that headaches resulted in two weeks of missed classes over the previous 12 month period.  TBI testing reflected objective evidence of mild impairment of memory, attention, concentration, or executive functioning resulting in mild functional impairment.  Social interaction was marked as occasionally inappropriate.  The June 2011 VA examiner indicated three of more subjective symptoms - including headaches, tinnitus, and light and sound sensitivity - that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  The June 2011 VA examiner also noted the presence of one or more neurological effects that do not interfere with workplace interaction or social interaction, which included symptoms such as irritability and impaired awareness of disability.  All other tests revealed normal results. 

VA examined the TBI residuals again in September 2014.  The September 2014 VA examination report indicates that the only subjective symptom reported by the Veteran was headaches.  The Veteran complained of mild memory loss, attention, concentration, or executive functions; however, there was no objective evidence of these deficits on testing.  The September 2014 VA examination report reflects mild impairment of visual spatial orientation, indicative of occasionally getting lost in unfamiliar surroundings, difficulty reading maps, following directions, and judging distance.  The September 2014 VA examiner recorded that the Veteran has one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  This assessment encompassed potential symptoms including irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Judgment, motor activity, and consciousness were marked as normal, social interaction was noted as routinely appropriate, and the Veteran indicated consistent orientation to time, place, and situation.  The Veteran displayed ability to communicate by spoken and written language, and to comprehend spoken and written language.  The September 2014 VA examiner opined that the TBI residuals do not impact the Veteran's ability to work.

During the February 2014 Board hearing, the Veteran testified that service-connected TBI has manifested in memory trouble and headaches.  The Veteran described the headaches as mild and occurring only at night.  See Board hearing transcript at 11-12.

In sum, for the entire rating period from October 16, 2007, the lay and medical evidence has consistently demonstrated that the service-connected TBI has manifested residual symptoms including mild daily headaches, mild impairment of visual spatial orientation, irritability, and difficulty with memory and concentration.  The Board finds that the severity of the memory and concentration difficulty more closely approximates objective evidence on testing of mild impairment, or level 2 cognitive impairment under 38 C.F.R. § 4.124a.  The June 2011 VA examiner provided this estimate of severity, which is consistent with the testing discussed in the October 2007 neuropsychological assessment.  The Veteran has not provided indication that the memory and concentration difficulties have improved during the rating period, even though the September 2014 VA examiner found no objective evidence of mild memory loss, attention, concentration, or executive functions.

As to the reported irritability, mildly impaired visual spatial orientation, and the memory and concentration difficulties, the Board finds that these symptoms are already accounted for and rated as part of the 50 percent disability rating assigned for service-connected PTSD, effective October 16, 2007.  The June 2008 rating decision reflects that the 50 percent disability rating assigned for service-connected PTSD was determined based on symptoms including anger and irritability, and problems with memory and concentration.  While the mildly impaired visual spatial orientation is not included in the rating narrative, the Board finds that this symptom is like or similar to the memory and concentration problems described by the Veteran.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The only evidence of this impairment comes from the September 2014 VA examination report, which does not provide any additional explanation of the visual spatial orientation.  The Veteran has not described visual spatial orientation impairment in written statements or oral testimony, which suggests to the Board that it is a manifestation of the concentration and memory problems emphasized in the same written statements and oral testimony.

Consistent with the rule against pyramiding, Note(1) to Diagnostic Code 8045 instructs that overlapping manifestations of TBI residuals and other disorders that can be rated under separate diagnostic codes should be rated only once, unless clearly separable.  See also 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  In this situation, where the irritability, mildly impaired visual spatial orientation, and the memory and concentration problems are not clearly separable from the service-connected PTSD, the Board finds that a 50 percent disability rating for PTSD, which considers the symptoms above, is more beneficial than a 40 percent disability rating under 38 C.F.R. § 4.124a, based on level 2 cognitive impairment characterized by objective evidence on testing of mild impairment.  
38 C.F.R. § 4.7.  

Regarding the severity of residual headaches, the Board finds that, for the entire rating period from October 16, 2007, the lay and medical evidence is against finding that the headaches more nearly approximated characteristic prostrating attacks averaging once per month over the last several months.  The 10 percent disability rating for TBI with headaches was assigned under Diagnostic Code 8100, which provides a 10 percent rating for migraine headaches when a veteran has characteristic prostrating attacks averaging once in two months over the last several months.  A 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  38 C.F.R. § 4.124a.

Over the course of the entire rating period from October 16, 2007, the Veteran has reported headache severity ranging from daily headaches lasting two to four hours, (February 2008), to daily headaches lasting three to four hours (June 2011), to daily headaches that are mild and successfully managed with medication (February 2014).  The evidence demonstrates that these headaches, at the most severe time, resulted in two weeks of missed school over a 12 month period (June 2011), and that the Veteran was generally able to manage the pain with medication and maintain functionality.  Although the Veteran reported that he lies down at home during severe headaches, the Board finds that the weight of the evidence is against finding that the headaches more nearly approximated characteristic prostrating attacks averaging once per month over the last several months, as required for a higher 30 percent disability rating under Diagnostic Code 8100.  38 C.F.R. § 4.124a.

Given the discussion of separately ratable TBI symptoms discussed above, the Board finds that the lay and medical evidence does not demonstrate any remaining residual TBI symptoms to warrant a level 1 evaluation, as required for a 10 percent disability rating under Diagnostic Code 8045.  38 C.F.R. § 4.124a.  Judgment, motor activity, and communication were consistently marked as normal, and the Veteran has not indicated otherwise.  The evidence does not demonstrate a persistently altered state of consciousness.  Although the June 2011 VA examination report reflects occasionally inappropriate social interaction, the Board finds that this assessment is based on the anger and irritability symptoms already discussed, and appropriately rated as a manifestation of the social and occupational impairment due to PTSD, rated at 50 percent disabling.  As such, the Board finds that, for the entire rating period from October 16, 2007, the weight of the evidence is against finding that the symptoms of the service-connected TBI met or more nearly approximated the criteria for a higher 10 percent disability rating under Diagnostic Code 8045.  Id.  Accordingly, the preponderance of the evidence is against a compensable rating for TBI residuals under Diagnostic Code 8045, and the claim for a compensable rating - beyond the ratings assigned for the separately ratable psychological manifestations and headaches - must be denied.  38 C.F.R. 
§§ 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8045.




Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted for any of the issues addressed above.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the TBI-related headaches is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Diagnostic Code 8100 provides specific ratings based on the frequency and duration of prostrating attacks, and economic inadaptability due to headaches and related attacks.   In this case, the Veteran's headache disorder has manifested daily headaches characterized by pain lasting three to four hours, manageable with pain relief medication, and occasional missed school.  Based on these symptoms, the Board finds that the degree of disability throughout the rating period is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 38 C.F.R. § 4.124a.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disabilities in this case are PTSD, tinnitus, hearing loss, hemorrhoids, left testicle torsion status post orchiopexy, residuals of methicillin resistant staphylococcus aureus abscess with cellulitis, trapezius muscle strain, lumbosacral stain, left hip strain, right hip strain, left wrist strain, right wrist strain, left leg shin splints, right leg shin splints, and impairment of the left thigh.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the TBI residuals, and referral for consideration of extraschedular rating is not required.

Lastly, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability has been raised.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  The Veteran has not alleged, and the evidence does not suggest, an inability to secure (obtain) or follow (maintain) substantially gainful 









employment due to the TBI residuals, or the combination of all service-connected disabilities; therefore, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability has not been reasonably raised by the record or by the Veteran.  See Rice, 22 Vet. App. at 453-54.


ORDER

For the entire rating period from October 16, 2007, an initial disability rating in excess of 10 percent for TBI with headaches is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


